
	
		I
		111th CONGRESS
		2d Session
		H. R. 5911
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To modify the boundary of Rocky Mountain National Park,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rocky Mountain National Park Boundary
			 Modification Act of 2010.
		2.Boundary of Rocky
			 Mountain National Park
			(a)Modification of
			 BoundaryThe boundary of Rocky Mountain National Park is modified
			 by—
				(1)removing
			 approximately 11.61 acres, known as the Winters property;
			 and
				(2)adding two parcels
			 of federally owned land, consisting of approximately 33.88 acres.
				(b)Description of
			 landThe lands described in subsection (a) are generally depicted
			 on the map entitled Rocky Mountain National Park Proposed Boundary
			 Revision, numbered 121/80,159B, and dated June 2010.
			(c)MapThe
			 map referred to in subsection (b) shall be on file and available for inspection
			 in the appropriate offices of the National Park Service, Department of the
			 Interior.
			(d)Administraion of
			 landLands added to the park
			 in subsection (a) shall be administered by the Secretary of the Interior as
			 part of the Rocky Mountain National Park in accordance with applicable laws and
			 regulations.
			
